Case 4:21-cv-01255 Document 1-3 Filed on 04/15/21 in TXSD Page 1 of 7




                                                           B
Case 4:21-cv-01255 Document 1-3 Filed on 04/15/21 in TXSD Page 2 of 7
Case 4:21-cv-01255 Document 1-3 Filed on 04/15/21 in TXSD Page 3 of 7
Case 4:21-cv-01255 Document 1-3 Filed on 04/15/21 in TXSD Page 4 of 7
Case 4:21-cv-01255 Document 1-3 Filed on 04/15/21 in TXSD Page 5 of 7
Case 4:21-cv-01255 Document 1-3 Filed on 04/15/21 in TXSD Page 6 of 7
Case 4:21-cv-01255 Document 1-3 Filed on 04/15/21 in TXSD Page 7 of 7
